Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Buntin on 6/3/2022.
The application has been amended as follows: 
Claim 1, REMOVE lines 17-18. 
Remove the limitation “a width of the electrode along the width of the first beam is set to be wider than a width of the electrode along the width of the second beam”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, 5, 7, 8, 9, 10, 11, 13, 14, 15
The most pertinent prior arts are Karabacak and Huffman. The prior arts teach the limitations of the claimed invention except for “a width of the first beam is set to be wider than a width of the second beam.” This claimed feature can be seen in Figures 13B and 13C. Although the concept of altering the widths of beams is known, none of the prior arts teach the claimed combination of elements such as the first and second plate shaped beams, through-holes, electrodes on the beams and that beams being configured for deformation and detection. None of the claimed prior arts anticipate nor render obvious the claimed limitations. Further distinguishing features can be seen in the remarks filed on 4/27/2022. For these reasons, claims 1, 4, 5, 7, 8, 9, 10, 11, 13, 14, 15 are now in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863